Exhibit Pacific Premier Bancorp, Inc. Announces 2009 Results (Unaudited) Costa Mesa, Calif., January 28, 2010 Pacific Premier Bancorp, Inc.(NASDAQ: PPBI) (the “Company”), the holding company of Pacific Premier Bank (the “Bank”), reported a net loss for 2009 of $460,000 or $0.08 per share on a diluted basis, compared with net income of $708,000 or $0.11 per share on a diluted basis for The $1.3 million decrease in the Company’s pre-tax income/ (loss) for 2009 compared to 2008 was due primarily to: * A $5.5 million increase in provision for loan losses; and * A $0.7 million increase in noninterest expense, primarily associated with higher costs related to Federal Deposit Insurance Corporation (“FDIC”) insurance premiums, other real estate owned operations, net and professional fees, partially offset by lower compensation and benefits expense. Offsetting the above items were the following: * A $2.1 million increase in net interest income due to a higher level of interest earning assets and a higher net interest margin; and * A $2.9 million favorable change in noninterest income (loss) category, primarily associated with a lower other-than-temporary impairment (“OTTI”) charge taken on private label securities in 2009 and higher deposit fee income, partially offset by lower loan servicing fee income and losses on loan sales, compared to gains in the prior year. Steven R.
